



COURT OF APPEAL FOR ONTARIO

CITATION:
Jaskot Family Law Barristers
    Professional Corporation v. MacDonald, 2012 ONCA 625

DATE: 20120920

DOCKET: C55300

Laskin, Rosenberg and Tulloch JJ.A.

BETWEEN

Jaskot Family Law Barristers Professional
    Corporation

Plaintiff (Appellant)

and

Jared MacDonald
,
Beatrice MacDonald
and Lorraine MacDonald-Sauer

Defendants (Respondents)

Richard Wellenreiter, for the appellant

Nelson A. McKay, for the respondents

Heard: September 13, 2012

On appeal from the order/judgment of Justice James A.
    Ramsay of the Superior Court of Justice, dated March 6, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of the motion judge. The appeal is dismissed
    with costs in the amount of $5000 all in.


